a Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Parent Application(s) No. 12333303, 13740214, 14172913, 14273546, 14503401, 14576202, 15659637, 16532507. Although the claims at issue are identical, they are not patentably distinct from each other because they are same variants of each other.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process ofmaking and using it, in such full, clear, concise, and exact terms as to enable any person skilled in theart to which it pertains, or with which it is most nearly connected, to make and use the same and shallset forth the best mode contemplated by the inventor of carrying out his invention. 

 	Claims 1-19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the applicant fails to sufficiently point out or describe display a mobile advertisement inside the mobile software application & touch-based advertisement targeted to a user. 
 	The specification of this application under examination does not contain subjectmatter to implement limitations, as cited in the following claims. 	It is not apparent how “display a mobile advertisement inside the mobile software application” as recited in claim 1 & touch-based advertisement targeted to a user as recited in claim 6, is determined. 
 	Examiner has reviewed the specification of this application under examination (and OCR whole document) and could not find support for the additional limitations asclaimed. 
 	
Specification Objection 
 The disclosure is objected to because of the following informalities: Examiner hasreviewed the specification of this application under examination and could not findsupport for the additional limitations as claimed “display a mobile advertisement inside the mobile software application” & touch-based advertisement targeted to a user. Appropriate correction is required. 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
In claim 1, the terms “display a mobile advertisement inside the mobile software application” & touch-based advertisement targeted to a user are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 2-19 is rejected for similar reasons as stated for claim 1. 
 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-3, 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter US 20040005915 in view of Pietruszka US 20070226778.

1.    A system, comprising:
a mobile software application for a Bluetooth enabled cellular phone, wherein the mobile software application is embodied as executable program instructions that, when executed by a processor of the Bluetooth enabled cellular phone (Hunter fig. 1, unit 10), configured to:
detect and receive new-data acquired in a Bluetooth enabled data capture device, wherein the new-data is data acquired by the Bluetooth enabled data capture device after establishing a paired Bluetooth connection between the Bluetooth enabled data capture device and the Bluetooth enabled cellular phone (Hunter: [0017-0027, 0036-0037] After the data link is established, the camera 10 can transmit (via the wireless communication link 16), in response to a trigger event, video or still image data representative of images stored in or being captured thereby, either continuously or periodically, for receipt by the mobile telephone [0038]),
wherein establishing the Bluetooth paired connection comprises the Bluetooth enabled data capture device [[cryptographically]] authenticating an identity of the Bluetooth enabled cellular phone,
wherein detecting and receiving new-data acquired in the Bluetooth enabled data capture device comprises: said mobile software application for the Bluetooth enabled cellular phone configured to listen for an event notification (Hunter: programming a camera and a communications device to recognize a trigger event; one of the camera and the communications device recognizing occurrence of the trigger event, and communicating with the other of the camera and the communications device by a wireless link therebetween [0013]),
sent from the Bluetooth enabled data capture device, over the established paired Bluetooth connection, wherein the event notification corresponds to the acquired new-data and comprises sending a signal from the Bluetooth enabled data capture device to the Bluetooth enabled cellular phone notification (Hunter: when the mobile telephone is switched on, it may transmit a signal for receipt and acknowledgement by the camera 10 to establish a data link between the two units. Alternatively, the camera 10 may periodically transmit a signal which is received and acknowledged by the mobile telephone 20 to establish a data link between the two units when it is switched on and/or comes within a predetermined distance of the camera 10 [0017-0027, 0036-0037]); and 
said mobile software application for the Bluetooth enabled cellular phone configured to receive, from the Bluetooth enabled data capture device, the event notification and the acquired new-data over the established paired Bluetooth connection (Hunter: programming a camera and a communications device to recognize a trigger event; one of the camera and the communications device recognizing occurrence of the trigger event, and communicating with the other of the camera and the communications device by a wireless link therebetween [0013]);
store the received new-data in a memory of the Bluetooth enabled cellular phone (Hunter: After the data link is established, the camera 10 can transmit (via the wireless communication link 16), in response to a trigger event, video or still image data representative of images stored in or being captured thereby, either continuously or periodically, for receipt by the mobile telephone [0038]); 
use Hypertext Transfer Protocol to transfer the received new-data along with a user authentication credential to a remote server over a cellular data network (Hunter: transferring said images from the communications device on to a data network through a data network interface [0013, 0035, 0041]); and 
display a mobile advertisement inside the mobile software application (Hunter: [0025]); 
an online data publishing web service, the online data publishing web service comprising: said remote server configured with a network internet connection to communicate with the mobile software application (Hunter: fig. 1 unit 20); 
a user authentication software module, wherein the user authentication software module processes the user authentication credential received from the mobile software application (Hunter: The wireless link may be pre-existing, or may be set up only on the initiation of the call [0017-0027, 0036-0037, 0039-0040]);
a database, wherein the database stores a user profile; and a mobile software application advertising software module, wherein the mobile software application advertising software module selects advertisements based on the user profile and sends the selected advertisements to the mobile software application (Hunter: fig. 1 unit 20); 
said online data publishing web service configured to receive the new-data and the user authentication credential from the Bluetooth enabled cellular phone via the Hypertext Transfer Protocol; and said online data publishing web service configured to process the received user authentication credential and the new-data (Hunter: fig. 1 unit 20).
Hunter merely discloses the term cryptographically authenticating
Pietruszka further teaches cryptographically authenticating (Pietruszka: [0037]); store the user authentication credential in the second memory device (Pietruszka fig. 9A-9D) and provide a touch based graphical user interface for the received new-data (Pietruszka [0099-0110]) in order to communicate only with a trusted device can cryptographically authenticate the identity of the other device.
Thus, it would have been obvious to one skill in the art to include the above recited limitation into Hunter’s in order to communicate only with a trusted device can cryptographically authenticate the identity of the other device [0037], as taught by Pietruszka. 

2. The system of claim 1, wherein the user authentication credential is stored in the memory of the Bluetooth enabled cellular phone, and wherein the user authentication credential is used by the remote server to authenticate a user (Hunter: [0025], Pietruszka: [0037]).
3. The system of claim 1, wherein the remote server is further configured to store the new-data (Hunter: [0013, 0025, 0038] fig. 1, unit 20).
5. The system of claim 1, wherein the mobile software application provides a touch-based GUI for the received new-data (Hunter: [0013, 0025] fig. 1, unit 20).
6. The system of claim 1, wherein the mobile software application provides a touch-based advertisement targeted to a user (Hunter: [0013, 0025] fig. 1, unit 20).
7. The system of claim 1, wherein the mobile advertisement is based on the user profile (Hunter: [0013, 0025] fig. 1, unit 20)

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter US 20040005915 in view of Pietruszka US 20070226778 further in view of Risbood US 20070111748

4.    The system of claim 1, wherein the mobile software application is further configured to use the Hypertext Transfer Protocol to send a user preference to the remote server over the cellular data network, and [[wherein the user preference comprise global positioning system information]] (Hunter: [0031]
Risbood further teaches wherein the user preference comprise global positioning system information (Risbood: fig. 3, unit 340-350 [0027]) in order to connect directly to the resident server using the well-known HTTP or TCP/IP protocols, and with conventional authentication and encryption can upload the data
Thus, it would have been obvious to one skill in the art to include the above recited limitation into Hunter’s invention in order to connect directly to the resident server using the well-known HTTP or TCP/IP protocols, and with conventional authentication and encryption can upload the data [0027], as taught by Risboot. 

Regarding claims 8-19 the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415